UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 FORM10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended January1, 2011 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number 001-08634 Temple-Inland Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 75-1903917 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1300 MoPac Expressway South, 3rd Floor Austin, Texas 78746 (Address of principal executive offices, including Zip code) Registrant’s telephone number, including area code: (512)434-5800 Securities registered pursuant to Section12(b) of the Act: Title of Each Class Name of Each Exchange On Which Registered Common Stock, $1.00Par Value perShare, non-cumulative New York Stock Exchange Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesþNo o Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Securities Exchange Act of 1934.YesoNo þ Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesþNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large acceleratedfilerþ Acceleratedfilero Non-acceleratedfilero Smaller reportingcompanyo (Donotcheckif asmallerreportingcompany) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).YesoNoþ The aggregate market value of the Common Stock held by non-affiliates of the registrant, based on the closing sales price of the Common Stock on the New York Stock Exchange on July3, 2010, was approximately $1,887,700,000. For purposes of this computation, all officers, directors, and five percent beneficial owners of the registrant (as indicated in Item11)are deemed to be affiliates. Such determination should not be deemed an admission that such directors, officers, or five percent beneficial owners are, in fact, affiliates of the registrant. As of February16, 2011, there were 108,192,461shares of Common Stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Company’s definitive proxy statement to be prepared in connection with the 2011 Annual Meeting of Shareholders are incorporated by reference into PartIII of this report. TABLE OF CONTENTS Page PARTI. Item 1. Business 1 Item 1A. Risk Factors 8 Item 1B. Unresolved Staff Comments 12 Item 2. Properties 12 Item 3. Legal Proceedings 15 Item 4. (Removed and Reserved) 17 PARTII. Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 17 Item 6. Selected Financial Data 19 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 43 Item 8. Financial Statements and Supplementary Data 44 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 80 Item 9A. Controls and Procedures 80 Item 9B. Other Information 80 PARTIII. Item 10. Directors, Executive Officers and Corporate Governance 81 Item 11. Executive Compensation 81 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 82 Item 13. Certain Relationships and Related Transactions, and Director Independence 82 Item 14. Principal Accounting Fees and Services 82 PARTIV. Item 15. Exhibits, Financial Statement Schedules 82 SIGNATURES 87 i PARTI Item1. Business Introduction Temple-Inland Inc. is a Delaware corporation that was organized in 1983. We manufacture corrugated packaging and building products, which we report as separate operating segments. The following chart presents our corporate structure at year-end 2010. It does not contain all our subsidiaries, many of which are dormant or immaterial entities. A list of our subsidiaries is filed as an exhibit to this Annual Report on Form10-K. All subsidiaries shown are 100percent owned by their immediate parent company listed in the chart, unless indicated otherwise. Our principal executive offices are located at 1300 MoPac Expressway South, 3rdFloor, Austin, Texas78746. Our telephone number is (512)434-5800. Financial Information Financial information about our principal operating segments and revenues by geographic areas are shown in our notes to financial statements contained in Item8, and revenues and unit sales by product line are contained in Item7 of this Annual Report on Form10-K. Narrative Description of the Business Corrugated Packaging.Our corrugated packaging segment provided 83percent of our 2010 consolidated net revenues. Our vertically integrated corrugated packaging operation includes: seven mills,and 59 converting facilities. We manufacture containerboard (linerboard, corrugating medium, and white-top linerboard) and convert it into a complete line of corrugated packaging. We also manufacture light-weight gypsum facing paper at our mill in Newport, Indiana. We converted 92percent of the containerboard we manufactured in 2010, in combination with containerboard we purchased from other producers, into corrugated containers at our 1 converting facilities. We sold the remainder of the containerboard we produced in the domestic and export markets. We routinely buy and sell various grades of containerboard depending on our product mix. Our nationwide network of converting facilities produces a wide range of products from commodity brown boxes to intricate die cut containers that can be printed with multi-color graphics. Even though the corrugated packaging business is characterized by commodity pricing, each order for each customer is a custom order. Our corrugated packaging is sold to a variety of customers in the food, beverage, paper, glass containers, chemical, appliance, and plastics industries, among others. We also manufacture bulk containers constructed of multi-wall corrugated board for extra strength, which are used for bulk shipments of various materials. We serve over 9,500 corrugated packaging customers with 15,000 shipping destinations. We have no single customer to which sales equal ten percent or more of consolidated revenues or the loss of which would have a material adverse effect on our corrugated packaging segment. Sales of corrugated packaging track changing population patterns and other demographics. Historically, there has been a correlation between the demand for corrugated packaging and orders for nondurable goods. Building Products.Our building products segment provided 17percent of our 2010 consolidated net revenues. We manufacture a wide range of building products, including: • lumber, • gypsum wallboard, • particleboard, • medium density fiberboard (or MDF),and • fiberboard. We sell building products throughout the continental United States, with the majority of sales occurring in the southern United States. We have no single customer to which sales equal ten percent or more of consolidated revenues or the loss of which would have a material adverse effect on our building products segment. Most of our products are sold by account managers and representatives to distributors, retailers, and original equipment manufacturers. Sales of building products are heavily dependent upon the level of residential housing expenditures, including the repair and remodeling market, and commercial real estate construction. We also own a 50percent interest in Del-Tin Fiber LLC, a joint venture that produces MDF at a facility in El Dorado, Arkansas. Raw Materials Wood fiber, in various forms, is the principal raw material we use in manufacturing our products. In 2010, we purchased 42percent of our virgin wood fiber requirements pursuant to long-term fiber supply agreements, the most significant of which were entered into in connection with our timberland sale in 2007. Purchases under these agreements are at market prices. The balance of our virgin wood fiber requirements was purchased at market prices from numerous landowners and other timber owners, as well as other producers of wood by-products. Linerboard and corrugating medium are the principal materials used to make corrugated boxes. Our mills at Rome, Georgia and Bogalusa, Louisiana, manufacture linerboard. Our Ontario, California; Maysville, Kentucky; and Orange, Texas, mills are traditionally linerboard mills, but can also manufacture corrugating medium. Our Newport, Indiana, mill manufactures gypsum facing paper, corrugating medium, and white-top linerboard. Our New Johnsonville, Tennessee, mill manufactures corrugating medium. The principal raw material used by the Rome, Georgia; Orange, Texas; and Bogalusa, Louisiana, mills is virgin wood fiber, but each mill also uses recycled fiber for its fiber requirements. The Ontario, California and Maysville, Kentucky mills use only recycled fiber. The Newport, Indiana mill uses recycled fiber and a combination of recycled 2 fiber and virgin bleached pulp in manufacturing white-top linerboard. The mill at New Johnsonville, Tennessee, uses a combination of virgin wood and recycled fiber. In 2010, recycled fiber represented 43percent of the total fiber needs of our mill system. We purchase recycled fiber at market prices on the open market from numerous suppliers. We generally produce more linerboard and less corrugating medium than is used by our converting facilities. The deficit of corrugating medium is filled through open market purchases and/or trades, and we sell any excess linerboard in the open market. We obtain gypsum for our wallboard operation in Fletcher, Oklahoma, from one outside source through a long-term purchase contract at market prices. At our gypsum wallboard plants in West Memphis, Arkansas, and Cumberland City, Tennessee, synthetic gypsum (also referred to as flue gas desulfurization gypsum or FGD gypsum) is used as a raw material. Synthetic gypsum is a by-product of coal-fired industrial processes. We have a long-term supply agreement for synthetic gypsum that our supplier obtains from nearby industries, including a Tennessee Valley Authority electrical plant located adjacent to our Cumberland City plant. Synthetic gypsum acquired pursuant to this agreement supplies substantially all the synthetic gypsum required by our Cumberland City and West Memphis plants. Our gypsum wallboard plant in McQueeney, Texas, uses a combination of gypsum obtained from its own quarry and synthetic gypsum. We believe the sources outlined above will be sufficient to supply our principal raw material needs for the foreseeable future. The fiber market is difficult to predict and there can be no assurance of the future direction of prices for virgin wood or recycled fiber. It is likely that prices for fiber will continue to fluctuate in the future. Energy Electricity and steam requirements at our manufacturing facilities are either supplied by a local utility or generated internally through the use of a variety of fuels, including natural gas, fuel oil, coal, petroleum coke, tire derived fuel, wood bark, and other waste products resulting from the manufacturing process. By utilizing these waste products and other wood by-products as a biomass fuel to generate electricity and steam, we were able to generate 85percent of our energy requirements in 2010 at our mills in Rome, Georgia; Bogalusa, Louisiana; and Orange, Texas. In some cases where natural gas or fuel oil is used, our facilities possess a dual capacity enabling the use of either fuel as a source of energy. The natural gas needed to run our natural gas fueled power boilers, package boilers, and turbines is acquired pursuant to a multiple vendor solicitation process that provides for the purchase of gas, primarily on a firm basis with a few locations on an interruptible basis, at rates favorable to spot market rates. It is likely that prices of natural gas will continue to fluctuate in the future. We hedge very little of our energy costs. Employees We have 10,500employees, of which 9,500 are located in the United States. Approximately 4,000 of our employees in the United States are represented by a union. The majority of the union representation is through the United Steelworkers or USW. In 2009, we entered into a framework bargaining agreement with the USW that covers our five mills with USW represented workforces: Rome, Georgia; Bogalusa, Louisiana; New Johnsonville, Tennessee; Orange, Texas; and Newport, Indiana. The framework agreement provides for a four-year contract and will be applied to all contracts expiring through 2012. We have 32 converting facilities where the employees are represented by a union, 26 of which are represented by the USW. In 2011, nine of these contracts will expire and need to be renegotiated. We believe we have good working relations with our employees. 3 Environmental Protection We are committed to protecting the health and welfare of our employees, the public, and the environment and strive to maintain compliance with all state and federal environmental regulations in a manner that is also cost effective. When we construct new facilities or modernize existing facilities, we typically use best available technology for air and water emissions. This forward-looking approach is intended to minimize the effect that changing regulations have on capital expenditures for environmental compliance. Our operations are subject to federal, state, and local provisions regulating discharges into the environment and otherwise related to the protection of the environment. Compliance with these provisions, primarily the Federal Clean Air Act, Clean Water Act, Comprehensive Environmental Response, Compensation and Liability Act of 1980 (or CERCLA), as amended by the Superfund Amendments and Reauthorization Act of 1986 (or SARA), Toxic Substances Control Act of 1976 (or TSCA), and Resource Conservation and Recovery Act (or RCRA), requires us to invest substantial funds to modify facilities to assure compliance with applicable environmental regulations. Capital expenditures directly related to environmental compliance totaled $13million in 2010. This amount does not include capital expenditures made for another purpose that have an indirect benefit on environmental compliance. Future expenditures for environmental control facilities will depend on new laws and regulations and other changes in legal requirements and agency interpretations thereof, as well as technological advances. We expect the prominence of environmental regulation and compliance to continue for the foreseeable future. Given these uncertainties, we currently estimate that capital expenditures for environmental purposes, excluding expenditures related to the Maximum Achievable Control Technology (or MACT) programs and landfill closures discussed below, will be $11million in 2011, $7million in 2012, and $8million in 2013. The estimated expenditures could be significantly higher if more stringent laws and regulations are implemented. In 2004, the United States Environmental Protection Agency (or EPA) published the Boiler MACT regulations affecting industrial boilers and process heaters burning all fuel types with the exception of small gas-fired units. In 2007 the U.S.Court of Appeals for the D.C. Circuit remanded and vacated the Boiler MACT regulations. EPA published new proposed Boiler MACT regulations for comment in April 2010. The Court has ordered EPA to promulgate final regulations by February21, 2011. The EPA announced it will promulgate final regulations by this date but with standards significantly different than the April 2010 proposal. Because of the uncertainty as to the requirements of the final regulations, we are unable at this time to estimate what additional expenditures, if any, we might incur in order to comply with Boiler MACT regulations. We estimated our cost to comply with the regulations as proposed in April 2010 to be $70-$85million based upon initial assessments and engineering performed by third parties. We anticipate compliance will not be required before 2014. We own landfills used for disposal of non-hazardous waste at four containerboard mills and two building products facilities. Based on third-party cost estimates, we expect to spend, on an undiscounted basis, $42million through 2083 to ensure proper closure of these landfills. The estimated annual average closure cost through 2020 for these landfills is $1million per year. We also have one additional site that we are remediating. We expect to spend, on an undiscounted basis, $2million for the remediation of that site. Appropriate reserves have been established for these closure and remediation costs. In addition to the expenditures discussed above, we incur significant expenditures for maintenance costs to continue compliance with environmental regulations. We do not believe, however, that these costs will have a material adverse effect on our earnings. Expenditures for environmental compliance should not have a material effect on our competitive position because our competitors are also subject to these regulations. Our facilities are periodically inspected by environmental authorities. We are required to file with these authorities periodic reports on the discharge of pollutants. Occasionally, one or more of our facilities may operate in violation of applicable pollution control standards, which could subject us to fines or penalties. We believe that any fines or penalties that may be imposed as a result of these violations will not have a material adverse effect on our earnings or competitive position. No assurance can be given, however, that any fines levied in the future for any such violations will not be material. 4 Under CERCLA, liability for the cleanup of a Superfund site may be imposed on waste generators, site owners and operators, and others regardless of fault or the legality of the original waste disposal activity. While joint and several liability is authorized under CERCLA, as a practical matter, the cost of cleanup is generally allocated among the many waste generators. We are named as a potentially responsible party in proceedings relating to the cleanup of seven hazardous waste sites under CERCLA and similar state laws, excluding sites for which our records disclose no involvement or for which our potential liability has been finally determined. In all but two of these sites, we are either designated as a deminimus potentially responsible party or believe our financial exposure is insignificant. We have conducted investigations or document review for all seven sites and currently estimate that the remediation costs to be allocated to us are about $2million and should not have a material effect on our earnings, cash flows, or competitive position. There can be no assurance that we will not be named as a potentially responsible party at additional Superfund sites in the future or that the costs associated with the remediation of those sites would not be material. Climate Change There is an increasing likelihood that our manufacturing sites could be affected in some way in the future by regulation or taxation of greenhouse gas, or GHG, emissions. Although climate change legislation is pending in Congress, it is difficult at this time to estimate the likelihood of passage of legislation, or alternatively, the potential impact of direct regulation of GHG emissions by the EPA. Several states, including California, have implemented their own GHG regulatory programs. Our sites that are subject to state-imposed GHG regulations, have not experienced significant cost increases as a result, although future application of these restrictions or additional GHG emission restrictions could result in significant compliance costs. In addition to direct regulation of GHG emissions, certain state and pending federal legislation proposes to reduce GHG emissions by providing incentives to use biomass fuels for the production of electricity. A broad definition of qualified biomass could result in the diversion of wood fiber from paper and forest products manufacturing to energy production, which could result in substantially higher prices for wood fiber. Potential consequences of such federal and state regulations include increased capital requirements at the time of permitting for new emission sources or major modification of existing sources and at the time of renewal of existing permits. Also, such regulations could cause energy and wood fiber costs to rise faster than the level of general inflation, as well as increase direct compliance costs. Currently, however, it is not possible to estimate the likely financial impact of potential future GHG regulation or taxation on any of our manufacturing sites. Coal Combustion By-products EPA has published two alternative proposals regulating Coal Combustion By-products (CCBs). One proposal (Option 1)would designate all CCBs destined for disposal as hazardous waste and regulate their disposal accordingly. The second proposal (Option 2)maintains the current regulatory status for CCBs as non-hazardous waste, but imposes new performance standards for disposal activities. In the preamble to the rule proposal, EPA repeatedly states that neither proposal is intended to regulate CCBs destined for beneficial use, including flue gas desulfurization gypsum (FGD gypsum), also referred to as synthetic gypsum, used in the manufacture of wallboard. Contingent upon the actual language of the final regulation, designating FGD gypsum as a hazardous waste, even with the beneficial use exception, could have a potential direct impact on our continued use of FGD gypsum, which makes up approximately 60percent of the raw material requirements for our gypsum wallboard manufacturing. Alternate sources of natural gypsum are available but at a higher delivered cost. Such designation of FGDgypsum as hazardous waste would reverse the EPA’s affirmative determination in 1993 and in 2000 that FGD gypsum was non-hazardous and negate the EPA’s express encouragement of the use of CCBs in the manufacture of building products. The designation of CCBs as hazardous waste could also have the indirect impact of potentially raising the cost of electricity as coal-fired utilities would incur increased waste disposal costs that would likely be passed through to customers. Until any such regulation is actually proposed for final adoption, it is not possible to estimate the financial impact of this potential regulation. 5 Competition We operate in highly competitive industries. The commodity nature of our manufactured products gives us little control over market pricing or market demand for our products. The level of competition in a given product or market may be affected by economic factors, including production of nondurable goods, interest rates, housing starts, home repair and remodeling activities, and the strength of the dollar, as well as other market factors including supply and demand for these products, geographic location, and the operating efficiencies of competitors. Our competitive position is influenced by varying factors depending on the characteristics of the products involved. The primary factors are product quality and performance, price, service, and product innovation. The corrugated packaging industry is highly competitive with 1,250 box plants in the United States and 300 in Mexico. Our box plants accounted for 13percent of total industry shipments in 2010, making us the third largest producer of corrugated packaging in the United States. Although corrugated packaging is dominant in the national distribution process, our products also compete with various other packaging materials, including products made of paper, plastics, wood, and metals. In building products markets, we compete with many companies that are substantially larger and have greater resources in the manufacturing of building products. Executive Officers of the Registrant The names, ages, and titles of our executive officers are: Name Age Office Doyle R. Simons 47 Chairman of the Board and Chief Executive Officer J. Patrick Maley III 49 President and Chief Operating Officer Larry C. Norton 51 Group Vice President Dennis J. Vesci 63 Group Vice President Randall D. Levy 59 Chief Financial Officer and Treasurer J. Bradley Johnston 55 Chief Administrative Officer C. Morris Davis 68 General Counsel Scott Smith 56 Chief Information Officer Grant F. Adamson 52 Chief Governance Officer Leslie K. O’Neal 55 Senior Vice President, Assistant General Counsel and Secretary Carolyn C. Ferguson 50 Vice President, Internal Audit Troy L. Hester 54 Principal Accounting Officer and Corporate Controller Doyle R. Simons became Chairman of the Board and Chief Executive Officer on December29, 2007. He was previously named Executive Vice President in February 2005 following his service as Chief Administrative Officer since November 2003. Since joining the Company in 1992, Mr.Simons has served as Vice President, Administration from November 2000 to November 2003 and Director of Investor Relations from 1994 through 2000. J. Patrick MaleyIII became President and Chief Operating Officer on December29, 2007. He was previously named Executive Vice President— Paper in November 2004 following his appointment as Group Vice President in May 2003. Prior to joining the Company, Mr.Maley served in various capacities from 1992 to 2003 at International Paper. Larry C. Norton joined the Company as Vice President in May 2007 and became Group Vice President in May 2008. Prior to joining the Company, Mr.Norton was at International Paper, which he joined in 1981, serving most recently as Vice President, Manufacturing, Printing& Communications Paper. 6 Dennis J. Vesci became Group Vice President in August 2005. Mr.Vesci joined the Company in 1975 and has served as an officer of our corrugated packaging segment since 1998. Randall D. Levy was named Chief Financial Officer in May 1999 and Treasurer in November 2008. Mr.Levy joined the Company in 1989 serving in various capacities in our former financial services segment before being named Chief Financial Officer. J.Bradley Johnston became Chief Administrative Officer in February 2005. Prior to that, Mr.Johnston served as General Counsel from August 2002 through May 2006 and in various capacities in our former financial services segment since 1993. C.Morris Davis became General Counsel in May 2006. Mr.Davis joined Temple-Inland after 39years with the law firm of McGinnis, Lochridge& Kilgore in Austin, where he served seven years as the firm’s managing partner. Scott Smith became Chief Information Officer in February 2000. Prior to that, Mr.Smith served in various capacities within our former financial services segment since 1988. Grant F. Adamson became Chief Governance Officer in May 2006. Mr.Adamson joined the Company in 1991 and has served in various capacities including Assistant General Counsel. Leslie K. O’Neal was named Senior Vice President in May 2010. Ms.O’Neal served as Vice President since August 2002 and has served as Secretary since February 2000 after serving as Assistant Secretary since 1995. Ms.O’Neal, who joined the Company in 1980, also serves as Assistant General Counsel, a position she has held since 1985. Carolyn C. Ferguson was named Vice President, Internal Audit, in August 2005. Ms.Ferguson joined the Company in 2001 as Director, Internal Audit. Troy L. Hester was named Principal Accounting Officer in August 2006. Mr.Hester has been with Temple-Inland since 1999 and has served in various capacities including Controller of our former financial services segment, VicePresident Accounting Center, and was named Corporate Controller in May 2006. The Board of Directors annually elects officers to serve until their successors have been elected and have qualified or as otherwise provided in our Bylaws. Available Information From our Internet website, http://www.templeinland.com, you may obtain, free of charge, additional information about us including: • our annual reports on Form10-K, quarterly reports on Form10-Q, current reports on Form 8-K, including amendments to these reports, and other documents as soon as reasonably practicable after we file them with the Securities and Exchange Commission (or SEC); • beneficial ownership reports filed by officers, directors, and principal security holders under Section16(a) of the Securities Exchange Act of 1934, as amended (or the Exchange Act);and • corporate governance information that includes our • corporate governance principles, • audit committee charter, • management development and executive compensation committee charter, • nominating and governance committee charter, • standards of business conduct and ethics, • code of ethics for senior financial officers,and • information on how to communicate directly with our Board of Directors. 7 In addition, the materials we file with the SEC may be read and copied at the SEC’s Public Reference Room at 100FStreet, NE, Washington, DC 20549. Information about the operation of the Public Reference Room is available by calling the SEC at 1-800-SEC-0330. The SEC also maintains an Internet site (http://www.sec.gov) that contains reports, proxy and information statements, and other information that is filed electronically with the SEC. Item1A. Risk Factors The business segments in which we operate are highly competitive. The business segments in which we operate are highly competitive and are affected to varying degrees by supply and demand factors and economic conditions, including changes in production of nondurable goods, interest rates, new housing starts, home repair and remodeling activities, and the strength of the U.S.dollar. Given the commodity nature of the markets for our manufactured products, we have little control over market pricing or market demand. No single company is dominant in any of our industries. Our corrugated packaging competitors include large, vertically-integrated paperboard and packaging products companies and numerous smaller companies. The industries in which we compete are particularly sensitive to price fluctuations as well as other factors, including innovation, design, quality, and service, with varying emphasis on these factors depending on the product line. To the extent that one or more of our competitors become more successful with respect to any key competitive factor, our business could be materially adversely affected. Although corrugated packaging is dominant in the national distribution process, our products also compete with various other packaging materials, including products made of paper, plastics, wood, and various types of metal. In the building products markets, we compete with many companies that are substantially larger and have greater resources in the manufacturing of building products. The profitability of our business is affected by changes in raw material and other costs. Virgin wood fiber and recycled fiber are the principal raw materials we use to manufacture corrugated packaging and certain of our building products. We purchase virgin wood fiber in highly competitive, price sensitive markets. The price for wood fiber has historically fluctuated on a cyclical basis and has often depended on a variety of factors over which we have no control, including environmental and conservation regulations, natural disasters, the price and level of imported timber and the continuation of any applicable tariffs, and weather. In addition, an increase in demand for old corrugated containers, especially from China, may cause a significant increase over time in the cost of recycled fiber used in the manufacture of recycled containerboard and related products. Such costs are likely to continue to fluctuate. In addition, we rely on suppliers under long-term fiber supply contracts for a significant portion of our virgin fiber requirements. While we have not experienced any significant difficulty in obtaining virgin wood fiber and recycled fiber in economic proximity to our facilities, if the parties under our long-term fiber supply agreements were unable to perform, this may not continue to be the case for any or all of our facilities. Any such supply disruption could negatively affect our cost of virgin fiber. Changes in the prices of energy and transportation can have a significant effect on our profitability. While we have attempted to contain energy costs through internal generation and in some instances the use of by-products from our manufacturing processes as fuel, these efforts only relate to a portion of our energy usage. No assurance can be given that such efforts will be successful in the future or that energy prices will not rise to levels that would have a material adverse effect on our results of operations despite these efforts. We hedge very little of our energy needs. The corrugated packaging and building products industries are cyclical in nature and experience periods of overcapacity. The operating results of our corrugated packaging and building products segments reflect each such industry’s general cyclical pattern. While the cycles of each industry do not historically coincide, demand and 8 prices in each historically tend to drop in an economic downturn. The building products industry is further influenced by the residential construction and remodeling markets. Further, each industry periodically experiences substantial overcapacity. Both industries are capital intensive, which leads to high fixed costs and historically results in continued production as long as prices are sufficient to cover marginal costs. These conditions have contributed to substantial price competition and volatility in these industries, even when demand is strong. From time to time, we have closed certain of our facilities or have taken downtime in order to match our production with the demand for our products and we may continue to do so, thereby reducing our total production levels. Certain of our competitors have also temporarily closed or reduced production at their facilities, but can reopen and/or increase production capacity at any time, which could exacerbate overcapacity in these industries and depress prices. We are subject to environmental regulations and liabilities that could have a negative effect on our operating results. We are subject to federal, state, and local provisions regulating the discharge of materials into the environment and otherwise related to the protection of the environment. Compliance with these provisions has required us to invest substantial funds to modify facilities to ensure compliance with applicable environmental regulations. In other sections of this Annual Report on Form10-K, we provide certain estimates of expenditures we expect to make for environmental compliance in the next few years. However, we could incur additional significant expenditures due to changes in law or the discovery of new information, and such expenditures could have a material adverse effect on our financial condition, cash flows, and results of operations. In addition, we are subject to litigation filed by private parties alleging injury due to environmental exposures in or near our facilities. One example of a potential regulatory change involves the EPA considering regulations that would classify materials produced primarily from the combustion of coal in coal-fired industrial processes (sometimes referred to as coal combustion by-products) as hazardous materials. Such regulation could impact our use of synthetic gypsum in the manufacture of gypsum wallboard. If synthetic gypsum, along with other coal combustion by-products, is classified as a hazardous material, our use of it as a raw material may be adversely affected, and we could need to find alternative sources of gypsum. These alternative sources would likely be materially more expensive than the synthetic gypsum we currently use. For a more detailed description, please see “Environmental Protection— Coal Combustion By-products” on page5. Another example is pending legislative and regulatory actions concerning greenhouse gas (GHG) emissions. Potential consequences of such federal and state regulations include increased capital requirements at the time of permitting for new emission sources or major modification of existing sources, and at the time of renewal of existing permits. Also, such regulations will potentially increase energy and wood fiber costs above the level of general inflation, as well as increase direct compliance costs. For a more detailed description, please see “Environmental Protection— Climate Change” on page5. Profitability in our building products segment will continue to be negatively affected as long as the UnitedStates continues to experience historically low levels of residential construction. The residential homebuilding industry is sensitive to changes in economic conditions, including employment, interest rates, foreclosure rates, and availability of financing. These conditions have resulted in residential construction in the United States reaching the lowest levels in decades. Profitability in our building products segment will continue to be negatively affected as long as the United States continues to experience historically low levels of residential construction. Any further adverse changes in market conditions generally, or particularly in the market regions where we operate, could result in lower pricing and demand for many of our building products, particularly lumber and gypsum wallboard, which could have increased negative effects on our revenues and earnings. 9 Recent conditions in financial markets could have adverse consequences on our ability to finance our operations. Recent conditions in financial markets, which include the bankruptcy and restructuring of certain financial institutions, could affect financial institutions with which we have relationships and result in adverse effects on our ability to finance our operations. The possible effects of these conditions would include the possibility that a lender under our existing credit facilities may be unwilling or unable to fund a borrowing request, and we may not be able to replace any such lender. In addition, financial market conditions could have a negative effect on the ability of customers, suppliers, and others to conduct business with us on a normal basis. We may incur additional costs in connection with our box plant transformation initiative and there is no guarantee that this initiative will be successful. Over the past few years, we have been focused on changing the culture in our box plant system to run converting equipment near design capacity, thereby lowering costs through improved asset utilization. We refer to our current initiative as Box Plant Transformation II. While we expect our cost saving initiatives will result in significant savings throughout our company, our estimated savings are based on several assumptions that may prove to be inaccurate. Accordingly, we cannot provide assurance that we will realize these cost savings or that, if realized, these cost savings will be sustained. If we cannot successfully implement and sustain these strategic initiatives, our financial condition and results of operations could be negatively affected. For more information on our box plant transformation initiative, please see “Management’s Discussion and Analysis of Financial Condition and Results of Operations” on page24. Our performance depends on the uninterrupted operation of our facilities, which are becoming increasingly dependent on our information technology systems. Our performance depends on the efficient and uninterrupted operation of the manufacturing equipment in our production facilities. The inability to operate one or more of our facilities due to a natural disaster; power outage; labor dispute; or failure of one or more of our information technology, telecommunications, or other systems could significantly impair our ability to manufacture our products. Our manufacturing equipment is becoming increasingly dependent on our information technology systems. A disruption in our information technology systems due to a catastrophic event or security breach could interrupt or damage our operations. In addition, we could be subject to reputational harm or liability if confidential customer information is misappropriated from our information technology systems. Despite our security measures and business continuity plans, these systems could be vulnerable to disruption, and any such disruption could negatively affect our financial condition and results of operations. The level of returns on pension and postretirement plan assets and the actuarial assumptions used for valuation purposes could affect our earnings and cash flows in future periods. Assumptions used in determining projected benefit obligations and the expected return on plan assets for our pension plan and other postretirement benefit plans are evaluated by us in consultation with outside actuaries. If we determine that changes are warranted in the assumptions used, such as the discount rate, expected long-term rate of return, or health care cost trend rate, our future pension and postretirement benefit expenses and funding requirements could increase. In addition, several factors could result in actual results differing significantly from the actuarial assumptions that we use. Funding obligations are determined based on the value of assets and liabilities on a specific date as required under relevant regulations. Future pension funding requirements, and the timing of funding payments, could be affected by legislation enacted by governmental authorities. 10 If certain internal restructuring transactions and the distributions of Forestar and Guaranty are determined to be taxable for U.S. federal income tax purposes, we and our stockholders that are subject to U.S. federal income tax could incur significant U.S. federal income tax liabilities. At the end of 2007, we spun off two subsidiaries, Forestar Group Inc. and Guaranty Financial Group Inc., and entered into certain internal restructuring transactions in preparation for the spin-offs. We received a private letter ruling from the IRS and opinions of tax counsel regarding the tax-free nature of these transactions and the distributions. The ruling and opinions rely on certain facts, assumptions, representations, and undertakings from us regarding the past and future conduct of our businesses and other matters. If any of these are incorrect or not otherwise satisfied, then we and our stockholders may not be able to rely on the ruling or opinions and could be subject to significant tax liabilities. Notwithstanding the ruling and opinions, the IRS could determine on audit that the distributions or the internal restructuring transactions should be treated as taxable transactions if it determines that any of these facts, assumptions, representations, or undertakings are not correct or have been violated, or if the distributions should become taxable for other reasons, including as a result of significant changes in stock ownership after the distribution. If the IRS were to make any such determination, we could incur significant tax liabilities. If the sale of our strategic timberland did not qualify for installment method reporting for U.S. federal income tax purposes, we could be required to fund significant U.S. federal income tax liabilities the payment of which we believe to be deferred. In 2007, we sold our strategic timberland in a manner intended for U.S.federal income tax purposes to defer recognition of a substantial portion of the gain on the sale. Under the installment method, we will not be required to pay U.S.federal income taxes on the deferred gain until we are required to recognize the gain for income tax purposes. We received opinions of tax counsel regarding the timberland sale and the deferred gain. The opinions rely on certain facts, assumptions, representations, and undertakings from us regarding the past and future conduct of our businesses and other matters. If any of these are incorrect or not otherwise satisfied, then we may not be able to rely on the opinions. Notwithstanding the opinions, the IRS could determine on audit that the gain does not qualify for deferral if it determines that any of these facts, assumptions, representations, or undertakings are not correct or have been violated or that the transaction otherwise does not qualify for the installment method. In any such event, some or all of the deferred taxes recorded from the gain on the sale of our timberlands and payable in 2027 could become currently payable. If the credit ratings of a bank issuing letters of credit in our timberland financing transaction are lowered below designated levels and we failed to secure substitute letter of credit issuers, we could be required to fund significant U.S. federal income tax liabilities the payment of which we believe to be deferred. The financial assets of special purpose entities relate to the sale of our strategic timberlands in 2007 and are secured by letters of credit issued by four banks. The letters of credit are secured by the purchaser’s long-term cash deposits with the banks. The letter of credit issuers are required to maintain a credit rating on their long-term unsecured debt of at least A+ by Standard& Poor’s Financial Services LLC, a subsidiary of McGraw-Hill Companies, Inc., and A1 by Moody’s Investors Service, Inc. If a credit rating of any of these banks were downgraded below this level, the bank must be replaced with another qualifying financial institution. To date two letter of credit banks have been replaced. The credit ratings of all the participating banks are currently at or above the designated level, and we have agreements with two additional banks pursuant to which each bank agrees to issue up to $1.4billion in irrevocable letters of credit in substitution for letters of credit issued by a bank whose credit ratings get reduced below the required minimums. If a credit rating of one of the participating banks were downgraded below the designated level and following the downgrade a qualifying financial institution could not be substituted (which would be referred to as a failed substitution), it is possible that a portion of the deferred taxes recorded from the gain on the sale of our timberlands and payable in 2027 would become currently payable. If there were a second failed substitution, it is possible that the remaining deferred taxes from the gain on the sale of our timberlands would become currently payable. For a more detailed description, please see “Capital Resources and Liquidity-Financial Assets and Nonrecourse Financial Liabilities of Special Purpose Entities” on page37. 11 We have interest rate risk in connection with our financial assets and nonrecourse financial liabilities of special purpose entities. In October 2007, we received $2.38billion in notes due in 2027 from the sale of our strategic timberland, which we later contributed to two wholly-owned, bankruptcy-remote special purpose entities. In December 2007, the special purpose entities pledged the notes as collateral for $2.14billion nonrecourse loans payable in 2027. Both the notes and the borrowings require quarterly interest payments based on variable interest rates. Interest rates on the notes are based on LIBOR and reset quarterly. Interest rates on the borrowings reflect the lenders’ pooled commercial paper issuances and reset daily. Because of the differences in reference rates, margins, and reset dates, there could be periods in which the interest paid on the nonrecourse financial liabilities is significantly more than the interest received on the financial assets. For a more detailed description, please see “Capital Resources and Liquidity-Financial Assets and Nonrecourse Financial Liabilities of Special Purpose Entities” on page37. Item1B. Unresolved Staff Comments None. Item2. Properties We own and operate manufacturing facilities throughout the United States, four converting plants in Mexico, and one in Puerto Rico. We believe our manufacturing facilities are suitable for their purposes and adequate for our business. Additional information about selected facilities by business segment follows: Paperboard Mills Location Product Number of Machines Annual Capacity Production (In tons) Ontario, California Linerboard and corrugating medium 1 Rome, Georgia Linerboard 2 Orange, Texas Linerboard and corrugating medium 2 Bogalusa, Louisiana Linerboard 2 Maysville, Kentucky Linerboard and corrugating medium 1 New Johnsonville, Tennessee Corrugating medium 1 Newport, Indiana Corrugating medium, white-top linerboard,and gypsum facing paper 1 Converting Facilities* Location Corrugator Size FortSmith, Arkansas 87” FortSmith, Arkansas(1)*** None Bell, California 98” Buena Park, California(1) 85” El Centro, California(1) 87” Gilroy, California(1) 87” Gilroy, California(1)*** 98” Ontario, California 87” Santa Fe Springs, California 98” 12 Location Corrugator Size Santa Fe Springs, California(1)** 87”and85” Tracy, California 110” Union City, California(1)*** None Wheat Ridge, Colorado 87” Orlando, Florida 98” Tampa, Florida(1) 78” Carol Stream, Illinois (closure announced for second quarter 2011) 87” Chicago, Illinois 87” Chicago, Illinois(1)*** None Elgin, Illinois 78” Elgin, Illinois*** None Crawfordsville, Indiana 98” Indianapolis, Indiana 87” Indianapolis, Indiana*** None St. Anthony, Indiana*** None Tipton, Indiana*** 110” Garden City, Kansas 98” Kansas City, Kansas 87” Bogalusa, Louisiana 98” Minden, Louisiana 98” Minneapolis, Minnesota 87” St.Louis, Missouri 87” St.Louis, Missouri*** 98” Milltown, New Jersey(1)*** None Spotswood, New Jersey 98” Binghamton, New York 87” Buffalo, New York*** None Scotia, New York*** None Utica, New York*** None Warren County, North Carolina 98” Madison, Ohio*** None Marion, Ohio 87” Middletown, Ohio 98” Streetsboro, Ohio 98” Biglerville, Pennsylvania 98” Hazleton, Pennsylvania 98” Littlestown, Pennsylvania*** None Vega Alta, Puerto Rico 87” Lexington, South Carolina 98” Ashland City, Tennessee(1)*** None Elizabethton, Tennessee(1)*** None Dallas, Texas 98” Edinburg, Texas 87” SanAntonio, Texas 98” SanAntonio, Texas*** 98” Petersburg, Virginia 98” SanJose Iturbide, Mexico 98” 13 Location Corrugator Size Monterrey, Mexico 87” Los Mochis, Sinaloa, Mexico 98” Guadalajara, Mexico(1)*** None * The annual capacity of the converting facilities is a function of the product mix, customer requirements and the type of converting equipment installed and operating at each plant, each of which varies from time to time. ** This plant has two corrugators. *** Sheet or sheet feeder plants. Leased facilities. Additionally, we own a graphics resource center in Indianapolis, Indiana, that has a 100” preprint press. We lease 37 warehouses located throughout much of the United States. Building Products Description Location Rated Annual Capacity (In millions of board feet) Lumber Diboll, Texas * Lumber Pineland, Texas ** Lumber Buna, Texas *** Lumber Rome, Georgia Lumber DeQuincy, Louisiana Total lumber * Includes separate finger jointing capacity of 20million board feet. ** Includes separate stud mill capacity of 110million board feet. *** In 2009, production at this facility was ceased for an indefinite period. Description Location Rated Annual Capacity (In millions of square feet) Gypsum Wallboard West Memphis, Arkansas Gypsum Wallboard Fletcher, Oklahoma Gypsum Wallboard McQueeney, Texas Gypsum Wallboard Cumberland City, Tennessee Total gypsum wallboard Particleboard Monroeville, Alabama Particleboard Thomson, Georgia Particleboard Diboll, Texas Particleboard Hope, Arkansas Total particleboard MDF* El Dorado, Arkansas MDF(1) Mt. Jewett, Pennsylvania Total MDF Fiberboard Diboll, Texas 14 * The table shows the full capacity of this facility that is owned by a joint venture in which we own a 50percent interest. Leased facilities. Other We occupy 176,000square feet of leased office space in Austin, Texas. We own and occupy a 150,000square feet office building in Diboll, Texas. Item3. Legal Proceedings We are involved in various legal proceedings that arise from time to time in the ordinary course of doing business. We believe that adequate reserves have been established for any probable losses and that the outcome of any of these proceedings should not have a material adverse effect on our financial position or long-term results of operations or cash flows. It is possible, however, that charges related to these matters could be significant to results of operations or cash flows in any single accounting period. A summary of our more significant legal matters is set forth below. Antitrust On September9, 2010, we were one of eight containerboard producers named as a defendant in a class action complaint that alleged a civil violation of Section1 of the Sherman Act. The suit is captioned Kleen Products LLCv. Packaging Corp. of America (N.D. Ill.). The complaint alleges that the defendants, beginning in August 2005, conspired to limit the supply and thereby increase prices of containerboard products. The alleged class is all persons who purchased containerboard products directly from any defendant for use or delivery in the United States during the period August 2005 to the present. The complaint seeks to recover an unspecified amount of treble actual damages and attorney’s fees on behalf of the purported class. Four similar complaints were filed and have been consolidated in the Northern District of Illinois. We strongly dispute the allegations made against us and intend to defend vigorously against this litigation. However, because this action is in its preliminary stages, we are unable to predict an outcome or to estimate a range of reasonably possible loss. Bogalusa Litigation On October15, 2003, a release of nitrogen dioxide and nitrogen oxide took place at our linerboard mill in Bogalusa, Louisiana. The mill followed appropriate protocols for handling this type of event, notifying the Louisiana Department of Environmental Quality, the EPA, and local law enforcement officials. The federal and state environmental agencies have analyzed the reports we prepared and have not indicated that they will take any action against us. To date, we have been served with 11 lawsuits seeking damages for various personal injuries allegedly caused by either exposure to the released gas or fears of exposure. These 11 lawsuits have been consolidated under Louisiana state rules for purpose of discovery. We are vigorously defending against these allegations. Asbestos We are a defendant in various lawsuits involving alleged workplace exposure to asbestos. These cases involve exposure to asbestos in premises owned or operated by us. We do not manufacture any products that contain asbestos, and all our cases in this area are limited to workplace exposure claims. Historically, our aggregate annual settlements related to asbestos claims have been approximately $1million. The number of claims has remained relatively constant in the past few years. Guaranty Bank In February 2007, we announced a transformation plan that included spinning off our financial services segment, Guaranty Financial Group (including its subsidiary Guaranty Bank), and our real estate segment, 15 Forestar Group, and selling our timberlands. In October 2007, we closed the sale of the timberlands, and in December 2007 we distributed 100percent of the stock of Guaranty Financial Group and Forestar Group to our shareholders consistent with this transformation plan. Since their spin-off in December 2007, we have had no ownership in or affiliation with Guaranty Financial Group, Guaranty Bank, or Forestar Group. In connection with the spin-off, we received an opinion from a qualified advisor that Guaranty Financial Group and Guaranty Bank would be solvent and adequately capitalized after the spin-off. In addition, Guaranty Bank satisfied Office of Thrift Supervision criteria to be considered well capitalized both before and after the spin off. In August 2009, the Office of Thrift Supervision closed Guaranty Bank and appointed the Federal Deposit Insurance Corporation (FDIC) as receiver. Shortly thereafter, Guaranty Financial Group, filed for bankruptcy. In second quarter 2010, we received a document request from the FDIC pursuant to an Order of Investigation of the acts of the former officers and directors of Guaranty Bank in connection with its failure. We voluntarily produced documents in our possession responsive to the request. We are not aware of any claims being filed in connection with Guaranty Bank’s failure. As a result of the process we followed in connection with the spin-off, we do not believe that if the receiver made any claim against us that we would have any liability related to the spin-off of Guaranty Financial Group. Often in its capacity as receiver for a failed financial institution, the FDIC will bring professional liability claims against the directors and officers of the failed institution in an effort to recoup losses suffered by the deposit insurance fund. We are not currently aware of any such claims being filed in connection with the failure of Guaranty Bank. If any such claims are filed, certain of our employees and directors who served as officers or directors of Guaranty Bank or Guaranty Financial Group prior to the spin-off may have a right to seek indemnification from us for any losses suffered as a result of such claims. The indemnification would generally not be available to an individual who had not acted in good faith or had reason to believe their actions were opposed to our best interests. We believe that any such claims for indemnification would be limited to the time during which we owned Guaranty Bank and would be covered by our director and officer liability insurance. Accordingly, we do not anticipate that we would incur any significant liability if any such indemnification claims actually arise. Hearing Loss We have been named as a defendant in several cases in Louisiana state court claiming hearing loss as a result of continuous long-term hazardous noise exposure at one of our facilities. We have observed an increase in this type of litigation against operators of industrial facilities in states that exclude claims from long-term exposures from workers’ compensation coverage. While it is too early for us to form an opinion as to risk of loss in these matters, we believe that we substantially complied with workplace health and safety regulations and good industry practices relating to potential hearing loss over the various periods of employment. We will continue to defend vigorously against these allegations. 16 Item4. (Removed and Reserved) PARTII Item5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Market Information Our Common Stock is traded on the New York Stock Exchange. The high and low sales prices for our Common Stock and dividends paid in each fiscal quarter in the two most recent fiscal years were: Price Range Price Range High Low Dividends High Low Dividends First Quarter $ Second Quarter $ Third Quarter $ Fourth Quarter $ For the Year $ Shareholders Our stock transfer records indicated that as of February16, 2011, there were approximately 4,175 holders of record of our Common Stock. Dividend Policy As indicated above, we paid quarterly dividends during each of the two most recent years in the amounts shown. On February4, 2011, the Board of Directors declared a quarterly dividend on our Common Stock of $0.13 per share payable on March15, 2011, to shareholders of record on March1, 2011. The Board periodically reviews the dividend policy, and the declaration of dividends will necessarily depend upon our earnings and financial requirements and other factors within the discretion of the Board. Issuer Purchases of Equity Securities(1) Period Total Number of Shares Purchased(2) Average Price Paid per Share Total Number of Shares Purchased as Part of Publicly Announced Plans or Programs Maximum Number of Shares That May Yet be Purchased Under the Plans or Programs Month 1 (10/1/2010— 10/31/2010) $ — Month 2 (11/1/2010— 11/30/2010) $ — Month 3 (12/1/2010— 12/31/2010) $ — Total $ — On August4, 2006, our Board of Directors authorized the repurchase of up to 6,000,000shares of our common stock. We have purchased 4,350,000shares under this authorization, which has no expiration date. On February2, 2007, our Board of Directors authorized the purchase of up to an additional 5,000,000shares of our common stock, increasing the maximum number of shares yet to be purchased under our repurchase plans to 6,650,000shares. We have no plans or programs that expired during the period covered by the table above and no plans or programs that we intend to terminate prior to expiration or under which we no longer intend to make further purchases. Represents shares purchased from employees to pay taxes related to the exercise of stock options. 17 Performance Graph The following graph compares the cumulative total shareholder return on our common stock to the Standard& Poor’s 500 Stock Index and an index we composed of our peers assuming an investment of $100 and the reinvestment of all dividends over the five-year period ended December31, 2010. At the end of 2007, we paid a special dividend of $10.25 per share and spun-off Forestar Group Inc. and Guaranty Financial Group Inc. In accordance with SEC rules our stock price has been adjusted in preparing the graph to reflect the special dividend and these spin-offs as special dividends that were reinvested in our stock. Due to the fundamental change to our company from these transactions, comparisons to periods before 2008 may not be meaningful. The performance graph is based on a peer index composed of AbitibiBowater Inc.; Boise, Inc.; Canfor Corporation; Cascades Inc.; Catalyst Paper; Domtar Corporation; Glatfelter; Graphic Packaging Holding Co.; International Paper Company; MeadWestvaco Corporation; Mercer International Inc.; Neenah Paper Inc.; NewPage Corp.; Packaging Corporation of America; Rock-Tenn Co.; Smurfit-Stone Container Corporation; Verso Paper Corp.; Wausau Paper Corp.; and West Fraser Timber Co. Ltd. Some companies in our peer index do not have publicly traded common stock and are not included in the performance graph. The Standard& Poor’s 500 Stock Index is a broad equity market index published by Standard& Poor’s. Assumes $100 invested on the last trading day in fiscal year 2005 Total return assumes reinvestment of dividends Pursuant to SEC rules, the returns of each of the companies in the peer index are weighted according to the respective company’s stock market capitalization at the beginning of each period for which a return is indicated. Historic stock price is not indicative of future stock price performance. Other See Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters for disclosure regarding securities authorized for issuance under equity compensation plans. 18 Item6. Selected Financial Data For the Year 2009(a) 2008(b) 2007(c) 2006(d) (In millions, except per share) Revenues: Corrugated packaging $ Building products Timber and timberland(e) — — — 76 89 Total revenues $ Segment operating income: Corrugated packaging $ Building products ) ) ) 8 Timber and timberland(e) — — — 65 63 Segment operating income Items not included in segments: General and administrative expense ) Share-based and long-term incentive compensation ) ) 2 ) ) Gain on sale of timberland(e) — Other operating income (expense)(f) 26 Other non-operating income (expense)(f) (1
